Per Curiam
Petitioner has filed petitions or motions for transcript and appointment of counsel together with affidavit of paupership.
From these papers he has filed it appears petitioner is a prisoner and that the regular time for his appeal has expired. He desires this court order a transcript at public expense and appoint pauper counsel to represent him.
Petitioner’s remedy, if he has one, is not through this court but with the office of the Public Defender, who is authorized by statute to furnish transcripts and act as pauper counsel in proper cases where appeals are taken after the regular time has expired.
Petition denied.
Note.—Reported in 157 N. E. 2d 481